Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9750 Page 1 of 21




    DEFENDANTS’ ATTACHMENT A
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9751 Page 2 of 21
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9752 Page 3 of 21
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9753 Page 4 of 21
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9754 Page 5 of 21




    DEFENDANTS’ ATTACHMENT B
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9755 Page 6 of 21




                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA


   Ms. L., et al.,                        )
          Plaintiffs,                     )
                                          )
                                          )
   v.                                     )                     No. 3:18-cv-00428-DMS-MDD
                                          )
   U.S. Immigration and Customs           )
   Enforcement, et al.,                   )
          Defendants.                     )
                                          )

                                DECLARATION OF JAY VISCONTI

             I, Jay Visconti, pursuant to 28 U.S.C. § 1746, and based upon my personal knowledge
   and information made known to me from official records and reasonably relied upon in the
   course of my employment, hereby declare as follows, relating to the above-captioned matter:

        1.          I am the Director (Associate Chief) for the CBP STAT Division within
   Operations Support, U.S. Customs and Border Protection (CBP), Department of Homeland
   Security, where I manage CBP STAT’s creation and delivery of high-level analysis and reporting
   of CBP’s immigration and seizure data. I have formally served as the Director of the CBP STAT
   Division since August 2019. Previously, I served as a Senior Advisor to the Chief Operating
   Officer and Senior Official Performing the Functions and Duties of the Commissioner. In that
   role, I performed similar functions to those I am performing now with respect to providing
   reports and high-level analysis. Prior to serving in that position, I was the Assistant Chief over
   the U.S. Border Patrol’s (USBP’s) Statistics and Data Integrity (SDI) Branch, where I provided
   day-to-day statistics and analysis to USBP senior leadership and worked to ensure data quality
   within the USBP data. Prior to serving as the Assistant Chief over the USBP SDI Branch, I was
   an Operations Officer and played a key role in the development of the Border Patrol’s e3
   electronic system of records. I have been a U.S. Border Patrol agent since January 2, 1996.
        2.          I am familiar with the above-captioned case, and am familiar with the
   government’s extensive efforts to identity and track separated parents and children, as well as
   with the government’s efforts to identify Ms. L class members. I served as CBP’s main point of


                                                    1
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9756 Page 7 of 21




   contact in the interagency effort to identify and reunify the children of the legacy Ms. L class
   members, as well as CBP’s Operational Lead in the interagency process of identifying members
   of the expanded Ms. L class. I make this declaration to reiterate the role that CBP played in the
   interagency identification process for identifying members of the expanded class, including the
   information and data points that CBP contributed to this process.
        3.        As outlined in previous filings in this case, the process for identifying members of
   the expanded Ms. L class, as well as their children, involved extensive review of various data sets
   by CBP, the Department of Health and Human Services (HHS) and U.S. Immigration and
   Customs and Enforcement (ICE) Enforcement and Removal Operations (ERO). In my role, I
   coordinated directly with the HHS and ICE component leads and oversaw a staff of two
   contractor teams, consisting of four individuals in total, assigned to assist in identifying potential
   separations in CBP’s electronic systems of records.
             4.   In general, the process consisted of a fluid exchange of lists (or “batches”) of
   children for whom HHS determined records indicated some indicia of separation between the
   child and his/her parent. Each list was initially sent from HHS to CBP. When I received a list
   from HHS, I generally sent the list to my contractor teams, who identified any indicia of
   separation in the CBP electronic systems of record. Following this initial step, CBP’s Office of
   Field Operations (OFO) and USBP reviewed the records to validate the separation, and if
   validated, provide a reason for the separation. Once I received the list back from the operational
   components, I reviewed the list for accuracy and consistency and updated any listed reasons for a
   separation to standard nomenclature that the interagency team identified. Additionally, for those
   cases identified and confirmed to be separations, CBP also added the name, alien registration
   number (A-number), and FBI number (if applicable) of the separated parent; the nature of the
   parental relationship (e.g., father or mother); the gender of the separated parent; and any relevant
   notes about the separation. Upon completion of this effort, I forwarded the list to my ICE
   counterpart for ICE review and the inclusion of additional data points. It is my understanding
   that, following its review, ICE forwarded this list back to HHS for a final review and update.
   HHS then sent the list back to the three interagency Operational Leads for final review and
   clearance. Each list was then sent to agency and DOJ counsel in this case for review, before
   being sent to the ACLU.



                                                     2
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9757 Page 8 of 21




        5.        CBP maintains relevant information regarding its encounters with individuals at
   or between official U.S. ports of entry in various electronic systems of records, including
   USBP’s e3 system and OFO’s Unified Secondary (USEC) system, formerly known as Secure
   Integrated Government Mainframe Access (SIGMA). A record of an encounter will generally
   contain identifying information about the individual encountered, including, as applicable or
   available, the individual’s name, age, gender, country of origin, previous address in the country
   of origin, A-number, FBI number, identifying information for certain family members,
   information about the individual’s previous criminal or immigration history, and any information
   about the individual’s intended U.S. destination or contact information for relatives or friends in
   the United States. The record will also generally contain information about the encounter itself,
   including the date of the encounter, the location and circumstances of the encounter, whether the
   individual was encountered alone or with accompanying relatives or other individuals, and the
   resulting processing disposition. If an officer or agent encounters a family unit, the officer or
   agent creates relevant records for each member of the family, and documents the relationship
   between members of the family.
        6.        When CBP encounters an individual either at or between the ports of entry, CBP
   processes the individual for an appropriate disposition and then, in general, turns the individual
   over to another agency for further action, or otherwise releases the individual from CBP custody
   (depending on the nature of the encounter and the characteristics of the individual). Individuals
   who are determined to be removable aliens are generally turned over to the custody of ICE ERO
   or, if an unaccompanied alien child, HHS’ Office of Refugee Resettlement (ORR). CBP
   endeavors to transfer individuals out of its custody as expeditiously as possible, and generally
   holds individuals only as long as required to complete processing and transfer. Given the nature
   of CBP’s encounters, CBP may only be able to obtain limited information about an individual’s
   last known address (such as the city and country) or an individual’s intended destination in the
   United States (such as the city and state). CBP provides all relevant address information and
   contact information to ICE ERO and HHS ORR when the alien is transferred out of CBP
   custody.
        7.        Therefore, any address or contact information contained within a particular CBP
   encounter record will reflect only the information provided to CBP at the time of each encounter.
   If CBP encounters the individual a second time, the individual may be able to provide additional

                                                     3
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9758 Page 9 of 21




   information, but more updated information would be contained within the individual’s records
   maintained by ICE and HHS. Therefore, during the process of identifying the members of the
   expanded Ms. L class, CBP deferred to HHS and ICE to provide such contact information.
        8.        I declare that the foregoing is true and correct to the best of my knowledge,
   information, and belief.



   Executed this _________ day of January, 2021.




                                                        ____________________________________
                                                        Jay Visconti
                                                        Director (Associate Chief)
                                                        CBP STAT Division, Operations Support
                                                        U.S. Customs and Border Protection




                                                   4
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9759 Page 10 of 21




     DEFENDANTS’ ATTACHMENT C
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9760 Page 11 of 21
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9761 Page 12 of 21
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9762 Page 13 of 21
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9763 Page 14 of 21




          11.    When ICE receives a notification of an address change from an alien,

    deportation officers add the new address to the Supporting Information Address tab

    within EARM. Generally, a case comment is also added to EARM to reflect the

    address change.

          12.    If an alien updates their address with the Executive Office for

    Immigration Review only and not ICE, that updated address information would not

    appear in ICE' s systems unless/until the alien directly updates it with ICE as well.




     Dated: January 13, 2021

                                           Dawnisha Helland

                                           National Juvenile Coordinator

                                           U.S. Immigration and Customs Enforcement
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9764 Page 15 of 21




     DEFENDANTS’ ATTACHMENT D
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9765 Page 16 of 21



     1                          UNITED STATES DISTRICT COURT
     2                       SOUTHERN DISTRICT OF CALIFORNIA
     3
         Ms. L., et al.,                            )   Case No. 18-cv-0428 DMS (MDD)
     4                                              )
         Petitioners-Plaintiffs,                    )
     5                                              )
                           v.                       )
     6                                              )
         U.S. Immigration and Customs               )
     7   Enforcement (“ICE”), et al.,               )   DECLARATION: JILL ANDERSON,
                                                    )   GENERAL COUNSEL, EXECUTIVE
     8   Respondents-Defendants.                    )   OFFICE FOR IMMIGRATION
                                                    )
     9                                              )   REVIEW (“EOIR”).
                                                    )
    10                                              )
    11
         I, Jill Anderson, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the
    12
         following is true and correct to the best of my knowledge and belief:
    13
         1.     I serve as the General Counsel of the Executive Office for Immigration Review
    14
         (“EOIR”). In this capacity, I manage the Office of the General Counsel (“OGC”) and
    15
         provide legal counsel to the Agency on matters pertaining to the Immigration and
    16
         Nationality Act and other laws and procedures as they relate to EOIR, among other duties.
    17
         I have served in this this position since December 2019 after serving as the Deputy
    18   General Counsel for EOIR since 2017.
    19
         2.     I am providing this declaration at the request of the Department of Justice’s Office
    20
         of Immigration Litigation (“OIL”) and in connection with this Court’s December 7, 2020
    21
         Order instructing the Defendants in this case to “provide a declaration explaining the
    22   circumstances surrounding the recent production of information from [EOIR].” Order
    23   Following Status Conference, ECF No. 563 at 2 (S.D. Cal. Dec. 7, 2020).
    24
         3.     On October 26, 2020, OIL contacted EOIR’s OGC with a request to provide OIL
    25   with any contact information that might be available in EOIR’s databases for members of
    26   the Ms. L. et al., v. ICE et al., 18-cv-0428 DMS (MDD) (S.D. Cal. 2018) (“Ms. L.”) and
    27   Ms. J.P. et al., v. Barr, et al., 18-cv-06081 (JAK) (C.D. Cal. 2018) (“Ms. J.P.”) classes
    28   and their minor children.

                                                        1
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9766 Page 17 of 21



     1   4.        EOIR does not have any way of independently identifying Ms. L. or Ms. J.P. class
     2   members or their minor children in its database. Nor does EOIR track these individuals as
     3   a distinct class of respondents in immigration court proceedings. Rather, on October 31,
     4   2020, OIL sent EOIR’s OGC a spreadsheet containing the names and alien numbers of

     5   Ms. L. class members and their minor children. EOIR’s OGC understands that this list was

     6   obtained by OIL from the Plaintiffs’ counsel on or around October 31, 2020.

     7   5.        After further discussions with OIL about the parameters of the request and the
     8   specific information sought, on November 12, 2020, EOIR’s OGC asked EOIR’s Policy,

     9   Analysis, and Statistics Division (“PASD”) 1 to query EOIR’s CASE Management

    10   Database (“CASE”) to provide certain information for each of the individuals (e.g., class
         members and their minor children) identified in the spreadsheet received from OIL.
    11

    12   6.        EOIR’s CASE database is an informational system designed for providing EOIR

    13   with case tracking and management information, e.g., for scheduling immigration court

    14
         cases and tracking the workload of immigration courts and the Board of Immigration
         Appeals (“BIA”). The system allows authorized users to access information about various
    15
         aspects of an individual’s immigration court proceedings and, if applicable, appellate
    16
         proceedings before the BIA. It includes, for example, information about each respondent
    17
         in removal proceedings, their contact information, attorney representation status and
    18
         information, the charges against them, any form of relief or protection sought, and any
    19
         decisions by the immigration judge or BIA in their case. CASE also includes information
    20
         related to court administration, including the dates of hearings, the location where each of
    21   respondent’s hearings is being held, and information about any pending motions and case
    22   status.
    23
         7.        EOIR’s OGC asked PASD to query the CASE database and provide the following
    24
         1
           EOIR’s PASD is a small office currently comprised of four analysts who are responsible for
    25   providing EOIR with statistical reports on a wide variety of matters of importance to the agency,
    26   including (but not limited to) reports that assist in the management of EOIR operations, statistical
         reports for publication on the agency’s webpage or in response to FOIA requests, and reports
    27   related to litigation where EOIR is a defendant and is either enjoined to provide certain
         information or is providing statistics in defense of EOIR’s litigating position.
    28

                                                         2
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9767 Page 18 of 21



     1   information, to the extent it was available in CASE: 2 (1) each class members’ most recent
     2   address; (2) each class members’ most recent phone number; (3) information about
     3   whether each class member was represented before EOIR, including the attorney or
     4   qualified representative’s contact information; and (4) whether each class member was

     5   currently in immigration court proceedings or had an appeal pending with the BIA. PASD

     6   also provided this same information for the minors identified on the list. 3

     7   8.     The contact information available in CASE is derived from three sources: the
     8   charging document filed by the Department of Homeland Security (“DHS”) which

     9   initiates immigration court proceedings, any change of address form (“EOIR-33”) filed by

    10   the respondent, and/or the notice of release from custody form (“I-830”) filed by DHS
         during proceedings. Specifically, when DHS files a charging document with EOIR, the
    11
         immigration court clerk is directed to ensure that it contains certain information, including
    12
         the respondent’s address and telephone number. See U.S. Dept. of Justice, EOIR, Office
    13
         of the Chief Immigration Judge, Uniform Docketing System Manual, Ch. I at 3 (Sept.
    14
         2018) available at https://www.justice.gov/eoir/file/1157516/download; see also 8 C.F.R.
    15
         § 1003.15(c), (d). If that information is included, court staff enters that information into
    16
         the CASE database. 4 If the information is not included, the respondent by statute and
    17
         2
           EOIR did not have records for some individuals on the Plaintiffs’ list presumably because DHS
    18
         never filed a charging document with EOIR and, therefore, those individuals were never placed
    19   into immigration court proceedings. See 8 C.F.R. § 1003.14(a).

    20   3
            For most minors in immigration court proceedings, the address contained in EOIR’s database
         will likely be the address of the minor’s custodian. See Matter of Mejia-Andino, 23 I. & N. Dec.
    21   533 (BIA 2003); 8 C.F.R. § 103.8(c). For unaccompanied alien children released from the
    22   custody of the Office of Refugee Resettlement (“ORR”), the unaccompanied alien child’s sponsor
         is required to ensure the child’s presence at future immigration court proceedings by ensuring that
    23   any change in address is provided to EOIR, with a copy served on DHS, consistent with 8 U.S.C.
         § 1229(a)(1)(F); 8 C.F.R. § 1003.15(d). See ORR Policy Guide: Children Entering the United
    24   States Unaccompanied, Sec. 2.8: Release from ORR Custody (Jan. 30, 2015) available at
         https://www.acf.hhs.gov/orr/policy-guidance/children-entering-united-states-unaccompanied
    25   (stating that a sponsor of an unaccompanied alien child must “notify the local Immigration Court
    26   or the [BIA] within 5 days of any change of address or phone number of the child”).
         4
    27     In some circumstances, DHS may file the charging document through EOIR’s Interactive
         Scheduling System (“ISS”) which requires DHS to input all of the information contained in the
    28   charging document, including the respondent’s address if available, into that system which is then

                                                        3
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9768 Page 19 of 21



     1   regulation must provide the immigration court with an address and telephone number
     2   within five days by filing an EOIR-33 Change of Address Form. 8 U.S.C. § 1229(a)(1)(F);
     3   8 C.F.R. § 1003.15(d). Additionally, the respondent must also file a new EOIR-33 every
     4   time he or she changes addresses. Id. Finally, upon the release of a respondent from

     5   custody, ICE is required to file Form I-830 which notifies EOIR that the respondent has

     6   been released from custody and provides the respondent’s address and telephone number.
         8 C.F.R. § 1003.19(g). Upon receipt of any of these forms, the immigration court clerk
     7
         must enter the respondent’s address and phone number into the CASE database. See
     8
         Uniform Docketing System Manual, Ch. I at 3.
     9

    10   9.     The contact information available in EOIR’s CASE database should be the same
         information that was either provided by DHS (on the charging document or through the
    11
         filing of the Form I-830) 5 or by the respondent with a copy also required to be served on
    12
         ICE. When an alien changes address, in addition to filing the EOIR-33 form with the
    13
         immigration court or the BIA, the respondent must also serve a copy on Immigration and
    14
         Customs Enforcement (“ICE”). See e.g., U.S. Dept. of Justice, EOIR, Form EOIR-33/IC
    15
         (Dec. 2019) available at https://www.justice.gov/eoir/file/639916/download; 8 C.F.R. §
    16
         1003.32(a). If the respondent does not certify that a copy was also served on ICE, the
    17   form should be rejected by EOIR. See Dept. of Justice, EOIR, Immigration Court Practice
    18   Manual           at          55           (Nov.           2020)           available          at
    19   https://www.justice.gov/eoir/page/file/1343626/download.          EOIR    does    not   accept
    20   notification of a respondent’s change of address by other means. Id. at 18.
    21   10.    Similarly, information about whether a respondent is represented by an attorney or
    22   qualified representative (as well as that attorney or representative’s contact information) is
    23   entered into the CASE database upon the immigration court or the BIA’s receipt of a
    24   properly filed Notice of Entry of Appearance. See 8 C.F.R. §§ 1003.2(g)(1), 1003.17(a).
    25   The attorney or qualified representative is also required to serve a copy of that document
    26

    27   pulled into and automatically recorded in EOIR’s CASE system.
         5
            Similarly, when ORR releases a child from custody to a sponsor it notifies DHS and DHS will
    28   file notice with the immigration court of the sponsor’s address and phone number.

                                                       4
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9769 Page 20 of 21



     1   on ICE. See 8 C.F.R. § 1003.32(a); Immigration Court Practice Manual at 20-21.
     2
         11.    Because documentation showing an alien’s address is either in the possession of
     3   ICE initially or is required to be served on ICE subsequently and documentation
     4   establishing a respondent’s representation is required to be served on ICE, all information
     5   in EOIR’s CASE database regarding a respondent’s address and representation status
     6   should also be in the possession of ICE.
     7   12.    On November 25, 2020, EOIR’s OGC provided OIL with the above discussed
     8   information available in EOIR’s CASE database for the minors listed in the October 31,
     9   2020 Ms. L spreadsheet provided by OIL. OIL had asked EOIR’s OGC to prioritize
    10   obtaining information for the minors first. I understand that OIL provided that information
    11   to Plaintiffs’ counsel, under the protective order, on around the same date.
    12   13.    On December 14, 2020, EOIR’s OGC provided OIL with the above discussed
    13   information for the adult class members listed in the October 31, 2020 Ms. L. spreadsheet.
    14
         14.    On December 22, 2020, OIL reached out to EOIR’s OGC with a request to provide
    15   the same contact information but this time for a list of class members and their minor
    16   children involved in the Ms. J.P. litigation, Ms. J.P. et al., v. Barr, et al., 18-cv-06081
    17   (JAK) (C.D. Cal. 2018). On December 23, 2020, EOIR provided this information to OIL.
    18   15.    On January 4, 2020, OIL again reached out to EOIR’s OGC with a request to
    19   provide the same information for a second list of class members and their minor children
    20   involved in the Ms. J.P. litigation. On January 8, 2021, EOIR provided the requested
    21   information.
    22   16.    EOIR is not a named Defendant in the Ms. L. or Ms. J.P. litigation. EOIR’s mission
    23   is to adjudicate immigration cases by fairly, expeditiously, and uniformly interpreting and
    24   administering the Nation’s immigration laws through immigration court proceedings, BIA
    25   appellate reviews, and administrative hearings. EOIR has no authority over the “detention
    26   and removal program” which is a function of the DHS. 6 U.S.C. § 251(2). Accordingly,
    27   EOIR’s OGC was not asked by OIL to be involved in defending the litigation or in efforts

    28   to locate class members and their separated children. Prior to being contacted on October

                                                      5
Case 3:18-cv-00428-DMS-MDD Document 567-1 Filed 01/13/21 PageID.9770 Page 21 of 21



     1   26, 2020, EOIR’s OGC was not aware that it potentially had information (e.g.,
     2   information not already in the possession of Defendant agencies DHS or ORR) that might
     3   assist with efforts to locate and contact class members and their separated children. 6
     4   However, EOIR’s OGC promptly provided OIL with the requested information once it

     5   was informed of the Government’s need, and OGC remains willing to work with OIL and

     6   our federal partners to the extent EOIR can be of assistance.

     7

     8   I declare under penalty of perjury that the foregoing is true and correct to the best of my
     9   knowledge and belief.
    10
         Executed this 13th Day of January, 2021 in Falls Church, Virginia.
    11

    12
                                                                     __________________
    13
                                                                      Jill Anderson
    14                                                                General Counsel
    15

    16

    17

    18

    19

    20

    21

    22

    23
         6
             EOIR’s OGC was contacted in 2018 in reference to the Ms. L. and Ms. J.P. litigation. ORR
    24   asked EOIR to provide the name and contact information for any immigration counsel
         representing minor children of class members. EOIR’s OGC provided that information, and there
    25   was no subsequent request for updated information. DHS and ORR also contacted EOIR’s OGC
    26   with a request to facilitate the docketing of removal cases for certain children who were
         represented by attorneys and were seeking a voluntary departure order from the immigration court
    27   in order to be returned to their parents in their home countries. Outside of these limited requests,
         EOIR’s OGC was not participating in the litigation and was not involved in, or up-to-speed on,
    28   Government efforts to reunite class members and separated minors.

                                                         6
